DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/21/2018, 12/22/2020 and 07/16/2021 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., (hereinafter Suzuki), Japanese Patent JP2009147158A.
Regarding Claim 1, Suzuki teaches, a coil device (Fig. 1) comprising: 
a core (2) including a winding core part (3) and a flange part (4) disposed at one end of the winding core part in an axial direction thereof, and 
a coil portion (7, 8) formed by winding a first wire (7) and a second wire (8) around the winding core part, wherein 
the flange part includes first and second grooves (9, 10) passed by a leading part of the first wire (7c) or the second wire (8c), 
the first groove (9) extends toward an outside of the flange part (4E), and 
(Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020], [0026]).

Regarding Claim 2, Suzuki further teaches, wherein at least an extended line of a center axis of the second groove (10) among extended lines of center axes of the first and second grooves crosses an end surface of the flange part.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 4, Suzuki further teaches, wherein the flange part comprises a wall part dividing the first and second grooves (the portion of flange 4 dividing the first and second grooves 9, 10, Figs. 1 and 2).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 7, Suzuki further teaches, wherein a distance between a first end tip of the first groove (9) and an end surface (4E) of the flange part (4) and a distance between a second end tip of the second groove (10) and the end surface (4E) of the flange part (4) are substantially equal to each other.  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Regarding Claim 8, Suzuki further teaches, wherein an outer shape of the flange part (4) seen from a front surface (4A) of the core and an outer shape of the flange part seen from a back surface (4E) of the core correspond to each other in reversing the core.  (Suzuki: Figs. 1 and 2, machine translation, para. [0022], [0025]).
Regarding Claim 9, Suzuki further teaches, wherein the coil portion comprises: 

a second layer (layer of wire 8) disposed on an outer circumference of the first layer and formed by the second wire (8).  (Suzuki: Fig. 1, machine translation, para. [0019]).
Regarding Claim 10, Suzuki further teaches, further comprising 
an opposite flange part (flange 4, right side Figs. 1 and 2) disposed at the other end of the winding core part (3) and including a third groove (9) corresponding to the first groove (9) and a fourth groove (10) corresponding to the second groove (10), wherein 
one leading part (7c) of the first wire (7) passes through the first groove (9) formed in the flange part (flange 4, left side Figs. 1 and 2) disposed at one end of the winding core part in the axial direction, 
the other leading part (7c) of the first wire (7) passes through the fourth groove (10) formed in the opposite flange part disposed at the other end of the winding core part in the axial direction, 
one leading part (8c) of the second wire (8) passes through the second groove (10) formed in the flange part disposed at one end of the winding core part in the axial direction, and 
the other leading part (8c) of the second wire (8) passes through the third groove (9) formed in the opposite flange part disposed at the other end of the winding core part in the axial direction.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020], [0026]).
Regarding Claim 13, Suzuki teaches, a core (Fig. 1) comprising: 

a flange part (4) disposed at one end of the winding core part in an axial direction thereof, wherein 
the flange part (4) includes first and second grooves (9, 10), 
the first groove (9) extends toward an outside of the flange part, and 
the second groove (10) extends toward the outside of the flange part at an angle differing from that of the first groove.  (Suzuki: Figs. 1 and 2, machine translation, para. [0019], [0020], [0026]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Suzuki et al., (hereinafter Suzuki 2), U.S. Patent Application Publication 2004/0263285.
Regarding Claim 3, Suzuki teaches (Fig. 2), the first groove (9) becomes wider toward the outside of the flange part (4).  (Suzuki: Figs. 1 and 2, machine translation, para. [0020]).
Suzuki does not explicitly teach, wherein the first and second grooves become wider toward the outside of the flange part.
However, Suzuki 2, teaches (Fig. 2), wherein the first and second grooves (15, 17a, 17b) become wider toward the outside of the flange part (12).  (Suzuki 2: Figs. 1 and 2, para. [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the component body of Suzuki to include the widening grooves of Suzuki 2, the motivation being that “to make it easy to lead out the ends of the wires 1 and 2 to the lower electrode portions 20a” [0038].  (Suzuki 2: Figs. 1 and 2, para. [0038]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, the combination of Suzuki in view of Suzuki 2 further teaches, further comprising: 
a first terminal electrode (Suzuki 2: 20) formed on a surface (Suzuki 2: 12a) of the flange part and partially entering the first groove (Suzuki 2: 15); and 
(Suzuki 2: Figs. 1 and 2, para. [0038]).
Regarding Claim 12, the combination of Suzuki in view of Suzuki 2 further teaches, wherein a leading part of each of the first and second wires (Suzuki 2: 1, 2) is connected to the first or second terminal electrode (Suzuki 2: 20) so as to be close to an end surface of the flange part (Suzuki 2: 12), the motivation being that “to make it easy to lead out the ends of the wires 1 and 2 to the lower electrode portions 20a” [0038].  (Suzuki 2: Figs. 1 and 2, para. [0037], [0038]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1, in view of Liu, U.S. Patent Application Publication 2008/0106363.
Regarding Claim 5, Suzuki teaches (Fig. 2), the start tip of the first and second grooves (9, 10) are arranged in the same position.  (Suzuki: Figs. 1 and 2, machine translation, para. [0026], [0027]).
Suzuki does not explicitly teach, further comprising a step surface formed around a boundary between the flange part and the winding core part, 
wherein a first start tip of the first groove and a second start tip of the second groove are arranged at different positions along a periphery of the step surface.
However, Liu, teaches (Fig. 2), further comprising a step surface (100) formed around a boundary between the flange part and the winding core part (14), 
(Liu: Figs. 1-3, para. [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the component body of Suzuki to include the varied start tips of Liu, the motivation being that “there is no short circuit between the first and the second coil (20, 21)” [0020].  (Liu: Figs. 1-3, para. [0020]).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, the combination of Suzuki in view of Liu further teaches, wherein a distance between a first start tip (Liu: 16) of the first groove and an end surface of the flange part (Liu: not labeled) and a distance between a second start tip (Liu: 15) of the second groove and the end surface of the flange part (Liu: not labeled) are different from each other, the motivation being that “there is no short circuit between the first and the second coil (20, 21)” [0020].  (Liu: Figs. 1-3, para. [0019], [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
3/12/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837